Drawings
The drawings are objected to because they fail to show:
First sliding surface 13a1 is surface hardened as recited in claim 1.  
Second sliding surface 13a2 is surface hardened as recited in claim 2.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
Paragraphs 0008 & 0061 are not written in clear narrative form.  Each is instead a cut-and-paste from the claims.
The detailed description of the invention fails to describe that in a case where a value of a difference in torque between the lining plate 13 and the first cover plate 14 is equal to or greater than a predetermined value, the first sliding surface 13a1 slides with the second sliding surface 14b1 so that the lining plate 13 and the first cover plate 14 relatively rotate around the rotation center Ax, as recited in claim 1.
Page 8, line 26 refers to a “Pickers” hardness.  It’s meaning is unknown.
Page 8, line 37 and page 9, line 2 refer to a “homo-treatment”.  It’s meaning is unknown.
The detailed description at paragraphs 0061-0068 fails to comply with 37 CFR 1.74 because it fails to refer to the features of the invention by reference characters.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites, “a thickness of the lining plate [13] in the axial direction is thinner than a thickness of the first rotating element [10] in the 

Claim Rejections - 35 USC § 103
Claims 1, 2 & 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Doman, US 8,647,211.  Doman discloses a damper comprising: 
a first rotating element (5) that is rotatable around a rotation center; 
a second rotating element (22) that is rotatable around the rotation center; 
an elastic element (23) that elastically expands and contracts in response to relative rotation of the first rotating element and the second rotating element; and 
a limiter (7) provided in the first rotating element, wherein the limiter includes 
a lining plate (20) having a first sliding surface (26) which faces a first direction (left) along an axial direction of the rotation center and is surface-hardened (inherent, see item 7b), 
a first cover plate (11, 14) having a second sliding surface (14b) which is in contact with the first sliding surface and a first abutting surface (see “end surface” at col. 10, line 31) which is positioned radially outside the rotation center from the second sliding surface and faces a second direction (right) opposite to the first direction, 

a biasing member (33) which is provided between the inner edge part and the lining plate and presses the first sliding surface against the second sliding surface, 
in a case where a value of a difference in torque between the lining plate and the first cover plate is equal to or greater than a predetermined value, the first sliding surface slides with the second sliding surface so that the lining plate and the first cover plate relatively rotate around the rotation center (col. 10, lines 56-60), 
wherein Fig. 5 shows the lining plate has a third sliding surface (26) which faces the second direction and is surface-hardened, and 
the limiter has a pressure plate (32) which has a fourth sliding surface that is in contact with the third sliding surface, is provided between the lining plate and the biasing member, and rotates integrally with the first cover plate around the rotation center in a case where the value of the difference in torque between the lining plate 
wherein a radially inner edge (42) of the second sliding surface is a curved edge or a chamfered edge,
wherein Fig. 2 shows at least one of a radially outer edge of the first sliding surface and a radially outer edge of the third sliding surface is a curved edge or a chamfered edge.
Doman does expressly disclose the second sliding surface (14b) is inclined.  However, it would have been obvious to one of ordinary skill in the art to modify the damper of Doman by inclining the second sliding surface since uninclined and inclined surfaces are art recognized equivalent sliding surfaces.  See also item 7a below.
it would have been obvious to one having ordinary skill in the art to have the inclined second sliding surface at an angle of 1 to 10 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056.

Allowable Subject Matter
Claims 3 & 4 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brush, US 1,271,424 shows inclined (Fig. 1) and an uninclined (Fig. 2) sliding surfaces 12a are art recognized sliding surfaces.
Margetts, US 2,939,330 discloses that it is preferred to harden (col. 3, line 19) the sliding surfaces of limiters.
Kjaer, US 2,002,115 shows a damper comprising a limiter with inclined sliding surfaces 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/Greg Binda/Primary Examiner, Art Unit 3679